ATTORNEY GRIEVANCE COMMISSION *                           IN THE
OF MARYLAND                                               COURT OF APPEALS
                             *                            OF MARYLAND
         Petitioner,
                             *                            Misc. Docket AG No. 36
v.
                             *                            September Term, 2014
TABATHA KARINA CUADRA
                             *
         Respondent
                             *

                                               ORDER


        The Court, having considered the parties’ Joint Petition For Indefinite Suspension

By Consent in which Bar Counsel and Respondent agreed that Respondent violated

Maryland Lawyers’ Rules of Professional Conduct (MLRPC) 1.1, 1.3, 1.15, 5.3, 8.1(b),

8.4(a) and 8.4(d) and Rule 16-606.1 of the Maryland Rules, it is this 25th day of August,

2014.

        ORDERED, by the Court of Appeals of Maryland that Tabatha Karina Cuadra be,

and she is hereby, suspended indefinitely from the practice of law in the State of

Maryland, such suspension to become effective sixty (60) days from the date of this

Order; and it is further

        ORDERED, that the sixty (60) days prior to effective date of the indefinite

suspension shall be used by Ms. Cuadra exclusively to conclude existing (as of the

effective date of this order) client matters and to take steps necessary to protect the

interest of those clients; and it is further
       ORDERED, that the Respondent will undertake no new matters and/or provide

legal advice to new clients during this sixty (60) day period; and it is further

       ORDERED, that costs in connection with these proceedings and Bar Counsel’s

investigation in this matter are waived by agreement of the parties; and it is further

       ORDERED, that sixty (60) days from the date of entry of this Order, the Clerk of

this Court shall remove the name of Tabatha Karina Cuadra, from the register of

attorneys of the Court and certify that fact to the Client Protection Fund of the Bar of

Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland

Rule 16-772(d).



                                                  /s/ Glenn T. Harrell, Jr.
                                                  Senior Judge